FILED
                                                                                     NOV .2 4 2009
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                      NANCY MAYER WHITTINGTON CLERK
                                                                                     U.S. DISTRICT COURI'


                                              )
LEANDER G. DAVIS,                             )
                                              )
               Plaintiff,                     )
                                              )
        v.                                    )         Civil Action No. 09-1989
                                              )
WILLIAM K. SUTER, et at.,                     )
                                              )
               Defendants.                    )
                                              )


                                  MEMORANDUM OPINION

        This matter comes before the Court upon review of plaintiff s application for leave to

proceed in forma pauperis and pro se complaint. The application will be granted but the

complaint will be dismissed.

        The instant complaint is practically identical to a separate complaint that the Court has

dismissed with prejudice. Davis v. Suter, No. 09cv1990, 2009 WL 3483974 (D.D.C. Oct. 21,

2009) (Memorandum and Dismissal Order). The Court will dismiss the instant civil action as

duplicative.

        An Order consistent with this Memorandum Opinion is issued separately on this same

date.




                                              United States District Judge
DATE: \\)    \\)0)